Citation Nr: 0520279	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  03-20 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of service-connection for a 
bilateral knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from December 1973 to January 
1974.

The case comes before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Board notes that, in the July 2003 VA form 1-9, the 
veteran requested a hearing before a hearing officer.  
However, the record contains evidence showing the veteran 
canceled the hearing, as per an October 2003 conference 
report.  As the record does not contain further indication 
that the veteran or his representative requested that the 
hearing be rescheduled, the Board deems the veteran's July 
2003 request for a hearing withdrawn.  See 38 C.F.R. § 
20.700-20.704 (2004).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  In a January 1983 decision, the RO denied entitlement to 
service connection for a bilateral knee condition.

3.  The evidence associated with the claims file since the 
January 1983 decision concerning the issue of service 
connection for bilateral knee condition has not been 
previously considered and relates to an unestablished fact 
necessary to substantiate the claim.

4.  The competent medical evidence of record indicates that 
the veteran did not sustain a permanent increase in severity 
of his preexisting bilateral knee condition in service.   


CONCLUSION OF LAW

1.  The January 1983 rating decision, which denied the claim 
of entitlement to service connection for a bilateral knee 
condition, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2004).    

2.  New and material evidence has been presented since the 
January 1983 decision, and the claim for service connection 
for a bilateral knee condition is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R § 3.156(a) (2004).

3.  A bilateral knee condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)).  Furthermore, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims, although the 
ultimate responsibility for furnishing evidence rests with 
the appellant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 46,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c)).

New and Material to Reopen a Claim for a Bilateral Knee 
Condition

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2004).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The Board is granting the appellant's claim to reopen the 
previously denied claim for entitlement to service connection 
for a bilateral knee condition.  No additional evidence is 
required to make a determination as to this issue, and, 
hence, any failure to comply with VCAA requirements as to 
this issue would not be prejudicial to the veteran.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, in a January 
1983 decision, the RO denied the veteran's claim to reopen a 
previously denied claim of entitlement to service connection 
for a bilateral knee condition.  This decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2004).

In a January 1983 decision, the Regional Office declined to 
grant the veteran's claim for service connection for a 
bilateral knee condition.  The RO indicated that the 
veteran's bilateral knee condition existed prior to his entry 
into active service and was not aggravated by the short 
period of time (4 weeks) the veteran spent in service.  

The evidence received since the January 1983 decision, 
includes an October 2003 statement from a VA medical examiner 
that indicates that the veteran's bilateral knee condition 
was aggravated by his army training. 

Upon a review of the evidence, the Board finds that the 
evidence received after the January 1983 decision relating to 
the claimed bilateral knee condition is new evidence that is 
not redundant or cumulative of other evidence previously 
considered.  As well, the Board finds that the evidence 
submitted is material as it relates to an unestablished fact 
necessary to substantiate the claim, this being that the 
veteran's bilateral knee condition was aggravated by his 
active service.

Based on the foregoing, the Board concludes that the 
additional evidence received since the final denial of 
service connection for a bilateral knee condition in January 
1983 is new and material, as contemplated by the pertinent 
law and regulations.  As such, this additional evidence 
serves as a basis to reopen the veteran's claim for service 
connection for a bilateral knee condition.  See 38 C.F.R. 
§ 3.156(a) (2004).  

Service Connection for a Bilateral Knee Condition

As was mentioned above, the Board granted the appellant's 
claim to reopen the previously denied claim of entitlement to 
service connection for a bilateral knee condition and 
therefore any failure to comply with VCAA concerning the 
issue of new and material evidence was not prejudicial to the 
veteran.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Additionally, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue of 
entitlement to service connection for a bilateral knee 
condition.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via the October 2002 RO letter, the 
November 2002 rating decision, the June 2003 statement of the 
case, and the November 2004 supplemental statement of the 
case.  Therefore, the notification requirement has been 
satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal.  As no 
additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
submitted or identified, the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statement of the case and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing his claim.  He has, by 
information letters, a rating decision, a statement of the 
case, and supplemental statements of the case, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the Court, lay observation is competent.  In 
the case of arthritis, where the disability is manifested to 
a compensable degree within one year after service, service 
connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1110, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.

The provisions of 38 C.F.R. § 3.304(b) provide that the 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  This regulation expressly provides 
that the term "noted" denotes only such conditions as are 
recorded in examination reports, and that a history of the 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determinations as to inceptions.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  38 C.F.R. § 3.304(b)(1).

The provisions of 38 C.F.R. § 3.304(b) have been invalidated 
in a recent opinion of VA General Counsel, VAOGCPREC 3-2003, 
insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  According to VAOGCPREC 3-2003, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
also Cotant v. Principi, 17 Vet. App. 116 (2003).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet.  App. 268, 271 (1993); Hensley v. Brown, 5 Vet.  
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet.  App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet.  
App. 292, 296-97 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information, lay and medical 
evidence of record, in a case before the Secretary renders a 
decision with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

In this case, the veteran contends he is entitled to service 
connection for a bilateral knee condition (dislocation of his 
patellas) that pre-existed his entrance into the service, but 
sustained a permanent aggravation of his condition during his 
active service.  In this respect, the service medical records 
include a December 1973 entrance examinations that indicate 
no problems with the veteran's knees.  However, the veteran 
failed to inform the examiner that he had problems with 
recurrent dislocation of his patellas.  A medical treatment 
note dated in January 1974 (approximately 4 weeks after the 
veteran enlisted) indicated that the veteran was having 
difficulty with his kneecaps coming out of place.  A report 
of medical history also dated in January 1974 indicated that 
the veteran had recurrent dislocation of the patella for many 
years.  A January 1974 medical examination diagnosed the 
veteran with subluxation of the patella bilaterally.  A 
January 1974 medical board proceeding determined that the 
veteran had dislocation of the patellas for many years prior 
to his enlistment.  The medical board determined that the 
veteran did no meet the medical fitness standards for 
retention, that his condition had existed approximately 6 
years prior to his induction and that his knee condition was 
not aggravated by his brief period of training. 

The post-service medical evidence includes a VA Medical 
Center (VAMC) records printed in November 2002 and dated 
between August 2002 and October 2002 and VAMC records dated 
in November 2002.  Both of these VAMC treatment records 
contain no opinions relating the veteran's current knee 
problems to his active service or opinions that indicate that 
his knee condition was aggravated by his active service.  
VAMC treatment records printed and dated in March 2003 
diagnose the veteran with degenerative joint disease in his 
knees, but offer no opinions relating the condition to his 
active service or opinions that indicate that his knee 
condition was aggravated by his active service. 

The record also contains VAMC treatment reports dated between 
July 2003 and September 2003.  A July 2003 treatment note 
indicated that the veteran was moderately impaired as a 
result of his degenerative joint disease.  A notation dated 
in September 2003 indicated that the veteran had returned to 
the examining physician and requested that that his 
examination reflect that his knee problems were related to 
his active service.

The record also contains a lay statement dated in October 
2003 that indicated that the veteran had no knee problems 
prior to his entry into active service. 

In a VAMC treatment note dated in October 2003 the examining 
physician from the July and September 2003 VAMC treatment 
notes added an addendum to his pervious diagnosis.  The 
examiner indicated that the veteran had requested that his 
treatment note be worded in a way that was beneficial to his 
claim for compensation.  The examining physician indicated 
that it was 'as likely is not' (sic) that the veteran's army 
training aggravated his knee condition.  The examining 
physician also indicated that his opinion was rendered 
without reference to any of the veteran's medical records, 
and that the veteran's medical records had no influence on 
his opinion. 

VAMC treatment reports dated between November 2003 and 
December 2003 contain complaints of knee pain and indicate 
that the veteran reported pain with his knees for over 30 
years. 

A VA medical examination was conducted in January 2004.  The 
examiner indicated that the veteran had been in the military 
from December 14, 1973 to January 23, 1974 (approximately 4 
weeks), and that the veteran started experiencing knee pain 
approximately 2 weeks into his active service.  The examiner 
also noted that at the time of his discharge the veteran had 
reported that his patellar dislocations had existed prior to 
service.  The veteran reported having worked in construction 
after his active service doing heavy manual labor.  However, 
starting in 2003 the veteran reported that he was unable to 
perform construction work because of his bilateral knee 
arthritis.  At the examination, the veteran claimed that his 
current knee problems were related to the 3 weeks he spent 
carrying heavy bags and jumping off platforms during 
training.  The examiner diagnosed the veteran with bilateral 
medial patellofemoral knee joint arthritis.  The examiner 
also indicated that the veteran had a congenital patella alta 
and small subluxing patella.  In the examiner's opinion the 
veteran patella pain was not service connected in any way.  
The examiner noted that the veteran's patellar problems 
predated his military service.  As well, the examiner 
indicated that the veteran had been able to perform 
construction work for 20 years following his discharge from 
active service.  In the examiner's opinion, the 3 weeks of 
running and jumping the veteran performed in 1973 did not 
significantly elevate the veteran's risk of arthritis.  

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file. 

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

In this respect, the totality of the evidence of record fails 
to establish that the veteran's pre-existing bilateral knee 
disorder sustained a permanent aggravation during the 
veteran's active service.  The law is clear that a veteran 
who served during a period of war or during peacetime service 
after December 31, 1946, is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  38 U.S.C.A. § 1111, 1137 (West 2002).  As 
previously pointed out, clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2004).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).

In this case, although the October 2003 VA physician 
indicated that the veteran's knee condition was aggravated by 
his active service, he made this determination based on the 
history provided by the veteran and recent findings, and not 
on an analysis of the complete medical evidence.  In fact, 
the VA physician who wrote the October 2003 treatment note 
specifically indicated that the veteran's medical records had 
no influence on his opinion.  In contrast, the January 2004 
VA examination report concludes with a reasonable degree of 
medical certainty that the bilateral knee condition was not 
related to the 3 weeks of training the veteran experienced 
while he was in active service.  In reference to the January 
2004 VA medical examination, the examiner had reviewed the 
veteran's medical history and specifically referred to a sick 
call complaint of knee pain in the veteran's service medical 
records.  Although it has been contended that the October 
2003 opinion was as credible as the recent January 2004 VA 
examination, the Board would point out that the October 2003 
examiner did not base his findings on the medical evidence, 
including service medical records, as a whole.  Therefore, 
the Board finds the January 2004 examination report to be 
most probative, as it specifically indicated that the 
veteran's claims folder was reviewed and was based on a 
detailed examination of the veteran.  Factors for assessing 
the probative value of a medical opinion include the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000). 

Finally, the other available medical evidence of record does 
not support the veteran's contention that his bilateral knee 
condition was aggravated by his active service.  The veteran 
himself admitted that his knee condition existed prior to he 
entry into service.  The January 1974 medical board 
proceeding concluded that the veteran's knee condition 
existed prior to his entry into service and was not 
aggravated by his active service.  Furthermore, there is no 
medical evidence of record that indicates knee problems for 
almost 30 years after the veteran's discharge.  As well, 
during the 30 year period after the veteran's discharge he 
was able to work in construction performing heavy labor 
without documented medical problems.  In sum, there is no 
evidence that the veteran's pre-existing bilateral knee 
condition was permanently aggravated during his (four weeks 
of) active service beyond the natural progression of the 
disorder.

While the Board finds the veteran's contentions and the lay 
statement submitted to be very credible as to the extent of 
the severity of his bilateral knee disorder, the medical 
evidence of record simply do not support his claim.  
Therefore, the claim of service connection for a bilateral 
knee disorder must be denied.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2004).  Inasmuch as the preponderance of the evidence 
is against the veteran's claim, the application of the 
reasonable doubt doctrine is not warranted in this case.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a bilateral knee condition is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


